FOR IMMEDIATE RELEASE HENRY SCHEIN REPORTS RECORD THIRD QUARTER RESULTS Net sales up 6.9% in local currencies excluding seasonal influenza vaccines Company introduces 2010 guidance MELVILLE, N.Y. – November 4, 2009 – Henry Schein, Inc. (NASDAQ: HSIC), the largest provider of healthcare products and services to office-based practitioners, today reported record financial results for the quarter ended September 26, 2009. Net sales for the third quarter of 2009 were $1.7 billion, an increase of 0.9% compared with the third quarter of 2008.This consists of a 3.1% decline related to foreign currency exchange and a 4.0% growth in local currencies.Excluding sales of seasonal influenza vaccines, which declined from last year’s third quarter, net sales increased 3.7%, or 6.9% growth in local currencies (see Exhibit A for details of sales growth). Income from continuing operations attributable to Henry Schein, Inc. for the third quarter of 2009 was $94.0 million or $1.03 per diluted share, an increase of 39.2% for both figures compared with the third quarter of 2008.Current and prior-year results include certain unusual items, most notably an overseas tax benefit in the 2009 quarter.Excluding these items, non-GAAP income from continuing operations was $72.9 million or $0.80 per share, an increase of 3.3% and 3.9%, respectively, compared with the third quarter of 2008 (see Exhibit B for reconciliation of GAAP income and EPS from continuing operations to non-GAAP income and EPS from continuing operations).When also excluding sales of seasonal influenza vaccines, which declined from last year’s third quarter, non-GAAP diluted EPS from continuing operations increased approximately 18%. “We are pleased to report net sales growth in local currencies of approximately 7% excluding sales of seasonal influenza vaccines, with solid increases in our Medical, International and Technology Groups,” said Stanley M. Bergman, Chairman and Chief Executive Officer of Henry Schein.“A number of unusual items impacted our third quarter results in both the current and prior year.On a normalized basis excluding these items and sales of seasonal influenza vaccines, we are proud to report 18% growth in diluted EPS from continuing operations.” 1 Dental Group sales of $622 million declined 3.0%, consisting of a 0.5% decline related to foreign currency exchange and a 2.5% decline in local currencies.The 2.5% decline in local currencies included 1.3% growth in Dental consumable merchandise sales and a 12.8% decline in Dental equipment sales and service revenues. “We continue to believe that the market for Dental consumable merchandise has stabilized and, as expected, our decrease in sales of Dental equipment has improved from the previous quarter’s rate of decline,” commented Mr.
